                                                                                      FILED 
                                                                                      CLERK 
 UNITED STATES DISTRICT COURT                                                             
 EASTERN DISTRICT OF NEW YORK                                             1:01 pm, Apr 10, 2019
                                                                                          
 ---------------------------------------------------------------X             U.S. DISTRICT COURT 
 CAROLINE NARDINO, ON BEHALF OF HERSELF                                  EASTERN DISTRICT OF NEW YORK 
 AND ALL OTHERS SIMILARLY SITUATED,                                           LONG ISLAND OFFICE 
                           Plaintiff,                                 ADOPTION ORDER
                                                                      17-cv-3772 (ADS) (AKT)
                  -against-

  CREDIT CONTROL, LLC,


                            Defendant.
 -----------------------------------------------------------------X


SPATT, District Judge.

        On June 22, 2017, Caroline Nardino (the “Plaintiff”) commenced this putative class action

against Credit Control, LLC, (the “Defendant”) for damages stemming from alleged violations of

the Fair Debt Collection Practices Act, 15 U.S.C., 1692 et seq.

        On April 30, 2018, the Plaintiff filed a motion [Docket Entry (“DE”) 21] for class

certification pursuant to Federal Rule of Civil Procedure (“FED. R. CIV. P.” or “Rule”) 23. In

responding to the Plaintiff’s motion, the Defendant cross-moved [DE 23] to dismiss the complaint,

pursuant to Rule 12. The Defendant further moved [DE 27] to strike the Affidavit of Richard

Jacoby, Esq., which was submitted by the Plaintiff in support of her opposition to the Defendant’s

motion to dismiss.

        On September 10, 2018, the Court referred this matter to United States Magistrate Judge

A. Kathleen Tomlinson for a recommendation as to whether the above motions for any party

should be granted, and if so, what relief should be awarded.
          On March 26, 2019, Judge Tomlinson issued a Report & Recommendation (“R&R”)

recommending that (1) the Defendant’s motion to strike be denied; (2) the Defendant’s motion to

dismiss be granted; and (3) the Plaintiff’s motion for class certification be denied as moot.

          More than fourteen (14) days have elapsed since service of the R&R on the parties, who

have failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety. The Clerk of the Court is respectfully

directed to close this case.



SO ORDERED.

Dated: Central Islip, New York
April 10, 2019


                                                     ____/s/ Arthur D. Spatt_____
                                                       ARTHUR D. SPATT
                                                      United States District Judge
